EVELYN DIANNE BEECHAM,                    )
                                          )
       Plaintiff/Appellee,                )
                                          )   Appeal No.
                                          )   01-A-01-9512-CH-00552
VS.                                       )
                                          )   Lawrence Chancery
                                          )   No. 7205-95
TOM WAYNE BEECHAM,                        )

       Defendant/Appellant.
                                          )
                                          )                       FILED
                      COURT OF APPEALS OF TENNESSEE               June 28, 1996
                        MIDDLE SECTION AT NASHVILLE
                                               Cecil W. Crowson
                                              Appellate Court Clerk
APPEALED FROM THE CHANCERY COURT OF LAWRENCE COUNTY
AT LAWRENCEBURG, TENNESSEE

THE HONORABLE JIM T. HAMILTON, JUDGE




PAUL A. BATES
CHRISTOPHER V. SOCKWELL
BOSTON, BATES & HOLT
235 Waterloo Street
P. O. Box 357
Lawrenceburg, Tennessee 38464
       Attorneys for Plaintiff/Appellee

RANDY HILLHOUSE
FREEMON & HILLHOUSE
327 West Gaines Street
P. O. Box 787
Lawrenceburg, Tennessee 38464
       Attorney for Defendant/Appellant




                             AFFIRMED AS MODIFIED
                                 AND REMANDED




                                              BEN H. CANTRELL, JUDGE


CONCUR:
LEWIS, J.
KOCH, J.
                                 OPINION


              The issues raised in this divorce case involve the award of alimony,

attorney’s fees, and discretionary costs. We modify the lower court’s judgment to

delete the award of alimony in solido. Otherwise, we affirm.



                                            I.



              The parties were divorced by a decree of the Lawrence County

Chancery Court on July 19, 1995 ending a twenty-six year marriage. After dividing the

marital property, the chancellor ordered Mr. Beecham to pay $10,000 as alimony in

solido, $750 per month for five years as rehabilitative alimony, $4,612.50 in attorney’s

fees, and $786.50 in discretionary costs.



              The proof showed that the parties had four children, one of whom was

still a minor. Ms. Beecham works as a special education assistant earning $8,770 per

year. Mr. Beecham earns approximately $37,000 per year working for a construction

company. Neither party has a college degree. At the trial Ms. Beecham proved

specific acts of cruel and inhuman treatment and an adulterous affair by Mr.

Beecham.



                                            II.



              Mr. Beecham contests the alimony award. As noted, the trial judge

awarded $10,000 as alimony in solido and $750 per month as rehabilitative alimony

for five years. We agree that the alimony in solido award should be reversed.




                                         -2-
              Ms. Beecham was awarded the major marital asset, the home of the

parties. Aside from Mr. Beecham’s pension plans, which he cannot begin to draw

from until he reaches age sixty-five, the only assets awarded to him were some old

automobiles, some farm equipment, a 1992 Thunderbird, and a 1992 Mustang.

Although the two late-model cars were of some value, Mr. Beecham testified without

contradiction that they belonged to two of his children. Mr. Beecham admitted that his

name was previously on a savings account containing $11,854.10, but he testified that

it belonged to one of his children, and the trial judge did not deal with it in the final

decree. The trial judge did find that Mr. Beecham had failed to account for his income

for the past several years; Mr. Beecham said only that he had spent it on tires, cars,

and automobiles. Nevertheless, there is no specific property of a substantial value out

of which we could make a $10,000 award to Ms. Beecham. See Tenn. Code Ann. §

36-5-102. An award of alimony in solido should not be awarded out of the expectation

of future earnings. Aleshire v. Aleshire, 642 S.W.2d 729 (Tenn. App. 1981).



              Otherwise, we think the rehabilitative alimony award was within the trial

judge’s discretion and should be affirmed.



                                            III.



              Mr. Beecham also contests the award of attorney’s fees to Ms.

Beecham. On appeal he argues that the award was too high and that Ms. Beecham

had not shown any need for the additional form of alimony. However, this court has

held that “[t]he amount of alimony and counsel fees to be awarded in a divorce suit

is largely in the discretion of the trial judge and the appellate courts will not interfere

except upon a clear showing of abuse of such discretion.” Crouch v. Crouch, 53
Tenn. App. 594, 605, 385 S.W.2d 288, 293 (1964).




                                           -3-
              At the beginning of the trial Ms. Beecham’s attorney submitted an

affidavit showing he had spent 30.75 hours on the case up to that point. The trial

judge awarded a fee of $4,612.50 in addition to the $375.00 awarded at the pendente

lite hearing. Taking into account the factors listed in D.R. 2-106 of the Code of

Professional Responsibility and the reluctance of the appellate courts to interfere with

the allowance of attorney’s fees by the trial courts, “unless . . . some injustice has

been perpetrated”, Conners v. Conners, 594 S.W.2d 672 (Tenn. 1980), we think the

amount of the award should not be disturbed.



              As to the question of need, we think that fact has been adequately

established. Without the $10,000 award of alimony in solido, Ms. Beecham did not

receive any liquid assets except her checking account containing $200. Therefore,

we think the trial judge acted properly in awarding the attorney’s fees in this case.



                                          IV.



              Mr. Beecham also contests the order requiring him to pay the 1994

taxes on the parties’ home, to pay one-half of Ms. Beecham’s car note, and to pay a

court reporter’s fee and an appraisal fee as discretionary costs. See Rule 54.04(2),

Tenn. R. Civ. Proc. Without taking up the items separately we think the court acted

within its discretion. See Lock v. National Union Fire Insurance Co., 809 S.W.2d 483,

489-490 (Tenn. 1991), for a discussion of Rule 54.04.



              The judgment of the court below is modified to delete the award of

alimony in solido. Otherwise, the judgment is affirmed and the cause is remanded to




the Chancery Court of Lawrence County for any further proceedings that may become

necessary. Tax the costs on appeal to the appellant.


                                         -4-
                                  _____________________________
                                  BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                  -5-